Title: To George Washington from the Norwich Committee of Correspondence, 7 August 1775
From: Norwich Committee of Correspondence
To: Washington, George

 

Norwich [Conn.] 7th Augt 1775
May it please your Excellency

We the Committe of Correspondence for the Town of Norwich Think it our indespensable Duty to Accquaint your Excellency of a Matter we think may possibly be of the utmost importance at this most Critical Juncture of affairs & hope the occasion of our Writing will Sufficiently apologize for the Liberty, we (tho. Strangers) have Taken—Yesterday Morning this Town was alarmed with an Acct of Eigh[t] Ships one Snow Two or three Brigs & Some other Vessels appearing of N. London Harbour three of Which Were Men of Warr—a Large Number of Men were Soon Collected under arms & Repaird to our Landing N. London Groton &C. when the Ships were Some time in the afternoon. Most of them Came too of the West End of Fishers island but So as to Cut off Communication between these & the Main—Duncan Stewart Esqr. Collector for the Port of N. London. by permission of the Committe of that Town Went over in a Boat to Gain Intelligence Last Evening. but was prevented Returning until this afternoon—When he Was brought back & he with the Boatman Who Carried him over informe[d] they had Taken of That Island about Two thousand Sheep & One hundred & fifty head of Cattle—indeed all the Cattle Sheep & hogs upon the Island Except a Number of Milch Cows—That they had also Taken a Sloop Outward bound from N. Haven with Thirty Six Head of Oxen all which will Probably be immediately forwarded to Boston—We Can only Say we Wish Some Method might be devisd to Intercept them in Boston Bay before their Arival⟨.⟩ There is undoubtedly a Number of Schooners & Boats at Plymouth which might be improv’d for above purpose—The Bearer Capt. Samuel Wheat Came from New London this afternoon he is a Gentlemen on Whose intelligence you may Rely & to whoom we Refer you for farther particulars Relative to this or any other Matter. he Goes on Purpose to accquaint your Excelleny of this matter—we are not without apprehensions they will Endeavour to Take off more Stock from the Neighbouring Island, Which We fear will not be in our power to prevent—We have not been without Fears Something of this kind might happen & Last Week ordered

the Commisary here to purchase all the fatt oxen & Sheep on Fishers island which was done & Brot of Last Friday viz. Fifteen Fatt Oxen & 100 Sheep we have only Time to add we are with Greatest Esteem Your Excellencys Mt Obed. Hbl. svts


          
            Christr Leffingwell
            }
            Comtee
          
          
            Wm Hubbard
          
        

